Exhibit AmCOMP and Employers Holdings Amend Merger Agreement, Receive Approval of Florida Office of Insurance Regulation AmCOMP Settles Outstanding Excessive Profits Filings NORTH PALM BEACH, Fla., August 29, 2008AmCOMP Incorporated (“AmCOMP” or the “Company”) (Nasdaq:AMCP) announced today that it has entered into an amendment to the merger agreement providing for the acquisition of AmCOMP by Employers Holdings, Inc. (“EMPLOYERS”) (NYSE:EIG). Under the amended merger agreement, which has been approved by the boards of directors of both companies, holders of AmCOMP's approximately 15 million common shares outstanding will receive consideration of $12.15 per share in cash. AmCOMP’s Board of Directors approved the amendment to the merger agreement in light of the terms of its settlement of outstanding excessive profits matters with the Florida Office of Insurance Regulation (the “Florida OIR”) as described below. The Florida OIR also approved EMPLOYERS' acquisition of AmCOMP pursuant to the amended merger agreement. Accordingly, in connection with the amendment to the merger agreement, EMPLOYERS has acknowledged and agreed that neither the Consent Order, dated August 29, 2008, executed in connection with the settlement of AmCOMP's excessive profits filings with the Florida OIR (the “Consent Order”) nor any provision, requirement, agreement or covenant contained therein will constitute a Burdensome Condition or Company Material Adverse Effect (as such terms are defined in the merger agreement) for any purpose under the merger agreement. The transaction, which is subject to approval of AmCOMP’s stockholders and other customary closing conditions, is now expected to be completed by October 31, 2008. The Company has set September 12, 2008 as the record date for the special meeting of stockholders to consider the proposal to approve the proposed merger. It is anticipated that the special meeting will be held on or about October 29, Fred R.
